Title: From Benjamin Franklin to [Silas Deane], 9 July 1777
From: Franklin, Benjamin
To: Deane, Silas


Franklin is here forwarding word of a most unwelcome development. Wickes’s cruise had raised a storm in Whitehall, and on July 8 Stormont protested in strong terms to Maurepas and Vergennes. The Ministers met that evening, according to Wentworth, and the following evening Maurepas and Sartine discussed with considerable heat what should be said to the commissioners. Sartine opposed any message that might drive the rebels into a rapprochement with Britain, and apparently obtained some concession on wording; he was left to draft the text, which was approved in council on the 10th. He must have anticipated such approval, for he sent the letter to Franklin, Stormont reported, by way of Chaumont on the 9th. It announced the end of French tolerance for privateering.
 
Dear Sir,
Passy, July 9. 77.
I have just received Notice from the Minister of the Marine, that we are to give Orders to our arm’d Vessels and Prizes to depart the Ports in 24 Hours the following are the Words, “Qu’ils ayent a donner les Ordres les plus severes a leurs Corsaires et a leurs Prises de ne pas sejourner plus de 24 heures dans nos Portes, et de s’eloigner de nos côtes. Que sans cela ils s’exposeroient à être desarmes; que le Roy ne peut par sa fidelité aux traités leur y permettre un plus long sejour.”
An Answer being demanded immediately I have written that we should comply punctually with these Orders; and accordingly have written the inclos’d to Captain Wickes. The Hints contain[ed in] it are what I receiv’d at the same time, tho’ I have mention’d them as Conjectures. I make no doubt that on giving good ostensible Reasons they will be allow’d all the Time necessary to refit and take in their Cargoes. And as Wickes desires to go home, it may all be for the best. I have requested that where the Ports are blocked by English Cruizers, our Ships may be convoy’d off the Coast. I send Mr. Williams’s Letter and the Order sign’d. I am ever Yours sincerely
B Franklin
I wish you would write also to Capt. Wickes, and give him your Advice.
 
Endorsed: Dr. Franklin. July 9th. 1777
